Citation Nr: 1512093	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  09-38 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to a rating in excess of 10 percent for peptic ulcer disease (PUD).



REPRESENTATION

Appellant represented by:	Miles J. Murphy, III, Attorney at Law



ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1977 to December 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Huntington West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011 the case was remanded (by a Veterans Law Judge other than the undersigned) for additional development.  It is now assigned to the undersigned.

A September 2014 letter from the Agency of Original Jurisdiction (AOJ) asked the Veteran to clarify whether correspondence received in January 2014 was submitted as claims of service connection for stomach, Hepatitis C, migraine, back, and bilateral knee disabilities, and for hypertension and a disability manifested by vertigo.  He responded in October 2014 that he was indeed filing claims of service connection for such disabilities.  Those matters have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran failed, without providing cause, to report for a VA examination scheduled in March 2014 in connection with his claim for an increased rating for PUD.


CONCLUSION OF LAW

The Veteran's claim seeking an increased rating for PUD must be denied because he has failed (without good cause) to report for a VA examination scheduled to determine his entitlement to an increase.  38 C.F.R. §  3.655 (b) (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation, and the law is dispositive.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 5-2004.

The dispositive question before the Board is a legal one; there is no dispute regarding the essential facts in the matter.  Accordingly, the notice and duty to assist provisions of the VCAA do not apply, and no further development under the VCAA is required.  

Legal Criteria, Factual Background, and Analysis

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board's June 2011 remand directed that the Veteran be afforded a VA examination to evaluate his PUD.  A December 2013 AOJ letter notified him that he would be scheduled for such examination, and advised him of the consequences (under 38 C.F.R. § 3.655) of a failure to report for such examination.  According to a Compensation and Pension Exam Inquiry from the VA Medical Center in Ann Arbor, the Veteran was scheduled for a VA examination for PUD on March 3, 2014, and failed to report for that examination.  

A March 2014 supplemental statement of the case (SSOC), continuing the denial of an increased rating for PUD, noted that the Veteran did not report for the scheduled VA examination (and that the record did not show manifestations of PUD meeting the criteria for a rating in excess of 10 percent for that disease).  In his April 2014 response, the Veteran indicated he had more information or evidence to submit, and requesting VA to wait the full 30-day period to afford him opportunity to submit such information or evidence.  No additional pertinent evidence or information was received.

As noted above, the record shows that the Veteran failed (without providing cause) to report for a VA examination scheduled in connection with his claim for increase.  It is not in dispute that he was aware of the examination being scheduled, and the consequences of a failure to report.   The governing regulation in such circumstances is clear and unequivocal.  It's language "shall" mandates that the claim must be denied based on the failure to appear.  See 38 C.F.R. § 3.655.  (Notably, the Veteran has not expressed an intent to appear for an examination were one to be rescheduled.)  Accordingly, the Board has no discretion in the matter; the law is dispositive.  See Sabonis, 6 Vet. App. 426 (1994). 


ORDER

The appeal seeking a rating in excess of 10 percent for PUD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


